Citation Nr: 1218599	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R.         § 3.321(b), prior to May 17, 2010.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R.         § 3.321(b), from August 1, 2010 to October 4, 2011.

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R.         § 3.321(b), from October 5, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected degenerative disc disease of the lumbar spine and associated radiculopathy of the right and left lower extremities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 17, 2010 and/or from August 1, 2010.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to March 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision which was mailed to the Veteran in September 2005, and in which the RO, inter alia, denied the Veteran's claims of a rating in excess of 20 percent for chronic low back pain with muscle spasm and herniated discs and of a rating in excess of 10 percent for residuals, right knee arthroscopic surgery for medial plica excision with painful motion.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.

The Veteran's claims for increased ratings for his lumbar spine and right knee  disabilities were originally denied in an April 2010 Board decision.  Subsequently, the RO notified the Board that additional pertinent evidence, to include additional post-service treatment records and a VA examination report, was in VA's possession at the time of the April 2010 decision but had not been associated with the claims file for the Board's consideration.  Concurrently, in a July 2010 rating decision, the RO granted a temporary 100 percent rating for a period of convalescence following lumbar spine surgery, from May 17, 2010 to July 31, 2010 (see 38 C.F.R. § 4.30 (2011)), and thereafter resumed a 20 percent rating for the lumbar spine disability effective from August 1, 2010. 

In August 2010, based upon the RO's notification that additional evidence had been available at the time of the April 2010 decision and under authority of 38 U.S.C.A. § 7104(a) and 38 C.F.R. § 20.904(a), the Board vacated its April 2010 decision.  Upon consideration of the entire record, including the additional evidence that had been received by VA but not associated with the claims file prior to the Board's April 2010 decision, it denied the Veteran's claim of an increased rating for his right knee disability.  The remaining issue of entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

After completing the requested development, the AMC issued a supplemental SOC (SSOC) and rating decision in February 2012 which reflects an award of a 40 percent rating for the Veteran's lumbar spine disability, effective October 5, 2011.  

Although, as indicated above, For each staged period delineated above, notwithstanding the higher rating afforded in the AMC's rating decision, and inasmuch as a higher rating is available for the Veteran's lumbar spine disability for each identified staged period, the Veteran is presumed to be seeking the maximum available benefit for a disability and his claim for a higher rating for the service-connected lumbar spine disability remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, the Board notes that the Veteran's appeal, inasmuch as it relates to the staged rating periods before October 5, 2011 also remain pending before the Board.

Additionally, for reasons expressed in more detail, below, the Board has also characterized the appeal as encompassing a claim for a TDIU, due to the service-connected disability for which higher ratings are sought, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

In view of the various staged rating periods created by the RO's July 2010 and the AMC's February 2012 rating decisions and the period of temporary total disability awarded from May 17, 2010 to July 31, 2010, the Board has characterized the issues as reflected on the title page of this decision.

The Board's decision addressing the claim for a higher rating for the Veteran's lumbar spine disability, for all staged periods, is set forth below.  The claim for a TDIU prior to May 17, 2010 and/or from August 1, 2010, is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Prior to May 17, 2010, and from August 1, 2010 to October 4, 2011, the Veteran's lumbar spine degenerative disc disease and associated intervertebral disc syndrome (IVDS) was characterized by complaints of pain radiating into his lower extremities( for which a separate rating for radiculopathy of each lower extremity has already been assigned, effective November 18, 2004) and limitation of thoracolumbar motion, but was productive of forward flexion of the thoracolumbar spine greater than 30 degrees, without ankylosis of the thoracolumbar spine, other separately-ratable manifestations of lumbar spine disability, or incapacitating episodes of IVDS.

3.  Since October 5, 2011, the Veteran's lumbar spine degenerative disc disease and associated IVDS has been characterized by pain radiating into his lower extremities and limitation of thoracolumbar motion; however, no ankylosis of any portion of the spine has been shown, there have been no separately-ratable manifestations of lumbar spine disability other than the service-connected radiculopathy of each lower extremity for which separate ratings have been assigned, and there has been no evidence of more than four weeks of bed rest prescribed by a physician for incapacitating episodes of IVDS.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, prior to May 17, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).

2.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from August 1, 2010 to October 4, 2011, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).

3.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, from October 5, 2011, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected lower back pain with muscle spasm, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2005 letter.

In a March 2006 SOC, the Veteran was also notified as to the specific criteria which must be met in order for the assignment of a higher disability rating for his service-connected lumbar spine disability.  

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the SSOC issued in March 2006, August 2007, August 2008, October 2008, and February 2012 reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, social security records, and the reports of April 2005, August 2006, September 2008, July 2009, October 2010, and October 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim for a higher rating for degenerative disc disease of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), for the staged periods identified above, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Evidence and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this appeal, as indicated, the RO has already assigned staged ratings for the Veteran's disability - 20 percent prior to May 17, 2010 and from August 1, 2010 to October 4, 2011, and 40 percent from October 5, 2011.  As such, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.  Throughout the relevant appeal period, the ratings assigned for the Veteran's degenerative disc disease of the lumbar spine has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (for IVDS).

However, the actual criteria for rating spine disabilities are set forth in rating formulas.  Effective September 6, 2003, degenerative arthritis and IVDS is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations), and IVDS is to be rated either under the General Formula or the formula based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine (General Spine Rating Formula) provides for assignment of a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a . 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.  In this regard, however, the Board points out that service connection for decreased sensation of the right lower extremity and L5 distribution was granted, effective from November 18, 2004 in an August 2005 rating decision.  Service connection for left lower extremity radiculopathy, L5, S1 was granted, also effective from November 18, 2004, in a separate October 2008 rating decision.  Hence, separate disability ratings for the neurological symptoms associated with the Veteran's service-connected lumbar spine disability have already been assigned.  The Board notes that the Veteran has not appealed or asserted any challenge as to the disability ratings assigned for the neurological disabilities in his lower extremities.

Under the Formula for Rating IVDS on the basis of Incapacitating Episodes (Formula for Rating IVDS), effective from September 26, 2003, ratings are assigned on the basis of the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  Under the Formula for Rating IVDS, a 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

A.  Prior to May 17, 2010

The relevant evidence of record includes a VA treatment record from August 2004 which reflects complaints of low back pain with intermittent radiation into his right leg.  An examination performed at that time revealed a normal gait.  The record shows further that no leg atrophy was observed and that patellar reflexes were full and symmetrical.

At a follow-up assessment performed later that month, the Veteran continued to report low back pain with radiation into his right leg.  At that time, an examination of the spine revealed very mild scoliosis of the spine with convexity to the right side.  Although the record comments that range of motion of the back was well-preserved in all directions, it also reflects that all thoracolumbar motion was accompanied by pain.  Specific ranges of thoracolumbar motion, however, are not expressed in the record.  A neurological examination was positive for decreased sensation to pinprick over the right S1 dermatome.  Deep tendon reflexes in both knees and ankles remained full.  Based upon the neurological findings, the Veteran received a diagnosis of radicular pain in his right leg.  An MRI was ordered to further evaluate the Veteran's lumbosacral spine.  This MRI was also performed in October 2004 and was indicative of a small and somewhat focal right paracentral protrusion at L5-S1, as well as a small broad-based protrusion with associated annular tearing at L4-5.

In a November 2004 letter, the Veteran reported daily back pain which required him to miss work days, lose employment assignments, and caused problems with sitting, standing, lifting, and bending.  Functionally, the Veteran also reported that he was experiencing difficulties with activities such as lifting his newborn child, getting in and out of his car, driving, getting out of bed, and getting in and out of his bath tub.

In January 2005, the Veteran was referred to the VA Medical Center in Richmond, Virginia for a neurological consultation.  At that time, the Veteran stated that his low back pain started acutely approximately three or four years before and had been progressive in acuity for the past two or three years.  In describing his current symptoms, he related that his back pain was localized to the lower lumbar region and radiated into both lower extremities.  A neurological examination at that time revealed slightly diminished knee flexion and foot dorsiflexion bilaterally.  Sensation was intact to light touch and pinprick in both lower extremities.

In an April 2005 statement, the Veteran continued to report worsening back symptoms.  Although he reported numbness and shooting pain into his leg, he does not specify in his statement which leg was involved.  He continued to report difficulty with activities such as walking, movement, and reaching.

Based upon the Veteran's reported worsening, the Veteran was afforded a fee-based VA examination in April 2005 to assess the severity of his low back disability.  At that time, he advised the examiner that he was scheduled to undergo back surgery in May 2005.  He also reported current symptoms which included daily back pain rated as seven or eight in severity on a scale of ten.  He continued to describe shooting pain and specified that such pain involved the right lower extremity while walking or using stairs.  According to the Veteran, his symptoms were aggravated by activities involving standing, walking, bending, and lifting.  The Veteran appears to report that his low back symptoms are intermittent, as he acknowledged that he had days where his back feels good and he is able to move without problems from his back.  Occupationally, the Veteran stated that he was not working at that time.

On examination, the Veteran demonstrated normal posture and gait.  The examiner did not observe any evidence of muscle spasm or guarding, nor was any ankylosis present.  The Veteran did subjectively report tenderness over the L4, L5, and S1 regions of the spine.  Thoracolumbar ranges of motion included flexion to 70 degrees, extension to 25 degrees, lateral extension to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  The Veteran reported pain with motion and after repetitive motion.  However, the examiner did not observe any evidence of fatigue, weakness, lack of endurance, or incoordination.  Further, repetitive motion was not noted as being productive of any additional loss of thoracolumbar motion.  Intervertebral disc syndrome was present on the right L5 nerve; however, the record does not reflect any reported periods of incapacitation that required prescribed bed rest.  A neurological examination was overall indicative of normal motor function.    In this regard, knee and ankle reflexes were symmetrical and full bilaterally.  Pulses in the dorsalis pedis and posterior tibial are normal.  Moreover, the lower extremities did not demonstrate any muscle atrophy.  Nonetheless, decreased sensation was noted over the right lateral calf and the L5 distribution.

Social security records indicate that the Veteran applied for social security disability benefits in March 2005, the same general time frame as the April 2005 VA examination detailed above.  In his application, he alleged that symptoms from his back disability impacted his ability to lift, squat, bend, stand, reach, walk, sit, kneel, climb stairs, and complete tasks.  He stated that he was able to walk for periods of up to 15 or 20 minutes and that he required assistance in getting dressed and in getting in and out of the shower.  Interestingly, despite the functional limitations reported by the Veteran, he stated that he was still able to lift up to 45 pounds.

During an April 2005 medical evaluation, performed for purposes of determining the Veteran's eligibility for social security disability benefits, the Veteran reported limited movement in his back.  Nonetheless, he indicated that he remained able to perform activities such as providing care for his child, preparing meals with the use of a microwave, as well as household chores such as vacuuming, laundry, and washing the dishes.  He also reported that he was able to drive and go shopping.  Based upon a review of the Veteran's treatment records, the examining physician determined that the Veteran had full strength in his lower extremities with intact sensation and brisk deep tendon reflexes.  Overall, the examining physician determined that although the evidence was indicative of herniated discs which may have resulted in some loss of motion, the Veteran's back disorder was not disabling for social security disability purposes.

Subsequent VA treatment records from June 2005 reflect that the Veteran elected to forego his scheduled May 2005 back surgery.  At that time, he reported ongoing back pain with radiation into the right lower extremity and stated that he still was not working.  A clinical examination revealed normal gait and good posture.  A sensory examination revealed decreased sensation in the L5-S1 distribution and decreased knee and ankle reflexes, this time in the left lower extremity as well as the right lower extremity.  Private x-rays performed that month were indicative of mild L5-S1 degenerative disc disease.

In October 2005, the Veteran received a private evaluation of his low back disorder by Dr. F.G.B.  An examination at that time was positive for pain over the L4-5 and L5-S1 interspace.  This time, the Veteran's reflexes were normal, although slight decrease in sensation was noted over the right lateral thigh and calf over the L5 dermatome.  The Veteran was able to perform toes and heel walking normally and without evidence of any weakness.  The treatment record also reflects that records provided by the Veteran were also reviewed.  These records included the October 2004 and various unspecified x-rays reports.  Based upon the findings from examination and the review of the records, Dr. F.G.B. concluded that there was "really no cord or nerve involvement."  The lumbar spine x-rays were interpreted as showing mild changes between L5-S1.

Subsequent VA treatment records dated from November 2005 to April 2006 document ongoing complaints of low back pain.  Once again, the Veteran reported radiation; however, these records indicate that the Veteran's back pain was radiating into the right lower extremity only.  A neurological examination performed at the Veteran's November 2005 VA treatment revealed essentially identical findings as those noted in the aforementioned June 2005 VA treatment record.  Contrary to the x-rays reviewed by Dr. F.G.B. in October 2005, which showed only mild degenerative changes, x-rays performed in April 2006 were indicative of severe degenerative disc disease at L5-S1 with narrowing of the joint space and presence of a vacuum phenomenon and ununited transverse process of L1.

In an April 2006 statement, the Veteran continued to report restriction of activities involving lifting or prolonged standing or walking.  He continued to assert that his ongoing pain was hindering his employment.

A lumbar spine MRI, performed in May 2006, revealed moderate degenerative disc disease symmetrically and similarly seen at L4-5 and L5-S1 with mild diffusely bulging annulus and small to moderate sized focal central disc protrusions.

Based upon the assertions expressed in the Veteran's April 2006 statement, the Veteran was afforded another fee-based VA examination in August 2006.  At that time, the Veteran reported ongoing thoracolumbar discomfort exacerbated by bending, twisting, heavy lifting, and standing or sitting for long periods of time.  He also reported mild associative specific paresthesias, bowel and bladder dysfunction, decreased muscle strength, and gait disturbance.  Although the Veteran was apparently still not working, he reported that he was a full time student.

During physical examination, the Veteran demonstrated normal gait and posture, however, limitations in standing and walking.  The report reflects that an examination of the thoracolumbar spine revealed no appreciable radiating pain on movement, no muscle spasm or tenderness to palpation, negative straight leg raising tests bilaterally, no signs of radiculopathy overall, and no evidence of intervertebral disc syndrome.  Demonstrated thoracolumbar range of motion at that time included flexion to 90 degrees with pain at the end of motion, extension to 20 degrees with pain at the end of motion, lateral flexion to 30 degrees bilaterally with pain beginning at 25 degrees, and rotation to 30 degrees bilaterally with pain at the ends of motion.  Repetitive motion was productive of pain being reported at 20 degrees of extension with further limitation of extension past 20 degrees.  X-rays of the lumbar spine was interpreted as showing mild degenerative disc disease at L5-S1.  A neurological examination did not reveal any peripheral neuropathies and the Veteran demonstrated coordination that was within normal limits.  Muscle strength was full bilaterally in the upper and lower extremities.  Sensation in the extremities was also normal to pinprick and light touch throughout.  Overall, the examiner diagnosed lumbar spine degenerative disc disease and opined that the demonstrated right lower extremity symptomatology was likely associated with inflammatory irritation around the nerve root.

During a September 2008 fee-based VA examination, the Veteran reported constant pain and stiffness of the spine.  He described his back pain as traveling into his left lateral thigh and leg and rated its severity as being a ten out of ten.  According to the Veteran, his symptoms were worsened by bending, standing for over 30 minutes, lifting his son, and riding a bicycle.  Apparently, the Veteran had returned to work, as he stated that he was required to sit in front of a computer for work and was required by his symptoms to stand several times a day to stretch his back.  At this time, the Veteran denied numbness, loss of bowel or bladder control, and any periods of incapacitation.

On examination, posture and gait were within normal limits.  The examiner did not observe radiating pain on movement and muscle spasm was absent.  Tenderness was noted over the low back.  Straight leg raising tests were also negative bilaterally, and there was no observed evidence of ankylosis.  Normal curvature of the spine was observed.  Thoracolumbar motion shown by the Veteran included flexion to 60 degrees with pain reported at the end of motion, extension to 15 degrees without pain, bilateral lateral flexion to 25 degrees also without pain, right rotation to 30 degrees without pain, and left rotation to 20 degrees with pain reported at the end of motion.  Pain and lack of endurance was reported after repetitive motion; once again, however, repetitive motion was not productive of any further loss of thoracolumbar motion in any direction.  Intervertebral disc syndrome was evident and manifested by sensory deficits in the left leg at L5 and S1, but was not productive of bowel, bladder, or erectile dysfunction.  Also, as noted above, the Veteran denied having any periods of incapacitation.  Neurologically, ankle jerk was slightly diminished in the right lower extremity.  Based upon the findings from the examination, the examiner opined that the Veteran's neurological symptoms most likely involved the superficial peroneal nerve.  Overall, the examiner diagnosed degenerative disc disease of the lumbar spine at L1-2 and L3-4 with left L5-S1 sensory intervertebral disc syndrome.

Subsequent VA treatment records dated through May 2009 include a May 2009 MRI which revealed interval progression of multilevel degenerative changes from L3-4 through L5-S1, most significantly at L4-5 and L5-S1.

A June 2009 private treatment record from Atlantic Orthopedic Specialists expresses that the Veteran reported that, in April 2009, he was working as a temporary employee for Bank of America when he was asked to perform work which included lifting boxes and cleaning a closet in preparation for an office move.  According to the Veteran, he began experiencing left leg numbness while performing this work, and awoke the next morning with back pain and a sensation as though his leg had collapsed.  Regarding his current symptoms, he reported ongoing low back pain which was radiating into his left leg.  On examination, straight leg testing was productive of increased back pain on the left.  Sensory findings were decreased in the left leg and included the left medial and lateral thigh, medial and lateral calf, and the medial, lateral, dorsal, and plantar aspects of the left foot.  Sensory findings were intact in the right leg.  In a statement submitted by the Veteran that month, the Veteran asserted generally that his back disability had worsened and that he had been unable to work since April 2009.

During a fourth fee-based VA examination, performed in July 2009, the Veteran reported constant low back pain with associated stiffness, fatigue, spasms, decreased motion, and numbness.  Functionally, he stated that he was able to walk a distance of 100 yards in 15 minutes and also alleged that he had experienced a history of falls.  The Veteran described his back pain as being constant and exacerbated by physical activity, and reported flare-ups which resulted in functional impairment described as pain with prolonged standing and walking.  Despite these reported symptoms, the Veteran denied again any periods of incapacitation.

Upon spine examination, the Veteran reported tenderness and the spinal contour was not preserved secondary to this tenderness.  Also, the Veteran demonstrated guarding in the form of stilted movement.  Straight leg testing was again positive on the left side but negative on the right side.  No atrophy was seen in the limbs, nor was any evidence of ankylosis observed.  The report also notes that there was no evidence of radiating pain with movement or muscle spasm.  Demonstrated thoracolumbar motion included flexion to 40 degrees with pain beginning at 20 degrees, extension to 20 degrees with pain beginning at 10 degrees, lateral flexion to 20 degrees bilaterally with pain reported on both sides beginning at 10 degrees, and bilateral rotation to 20 degrees with pain also being reported at 10 degrees on both sides.  Repetitive motion was productive of symptoms of pain, fatigue, and lack of endurance; however, these symptoms again did not result in further loss of thoracolumbar motion.  Neurological examination revealed motor weakness that was marked by diminished deep tendon reflexes in both knees and ankles.  However, the examiner did not observe any evidence of sensory deficit.  Accordingly, the examiner determined that there was no evidence of lumbar intervertebral disc syndrome or permanent nerve root involvement.

The report of a July 2009 private neurological examination performed by Dr. R.B.M. reflects that the Veteran continued to report back and left leg pain.  A general physical examination was apparently unremarkable; however, the Board notes that thoracolumbar motion was apparently not tested.  A neurological examination revealed diminished deep tendon reflexes bilaterally.  Overall, however, the treating physician, Dr. R.B.M. determined that the neurological examination was within normal limits.  Interestingly, Dr. R.B.M. points out that the Veteran "has a lot of subjective input into his exam" and in that regard points out that the Veteran was trying not to walk on his heels and toes and refused to bend his back, despite the observed absence of paraspinal muscle spasm.  Lumbar spine x-rays performed at that time indicated disc bulging and annular tears, but did not show any evidence of thecal sac or nerve root compression.  Overall, Dr. R.B.M. diagnosed low back pain with underlying degenerative disc disease, but without a clear-cut radiculopathy.  Subsequent records from Dr. R.B.M., dated July and August 2009, reflect that the Veteran underwent two lumbar epidural steroid injections for pain relief.

In October 2009, the Veteran returned to the VA Medical Center for ongoing low back pain which the Veteran continued to attribute to his April 2009 work-related incident.  In addition to reported pain, he related symptoms of decreased muscle mass, sensation, and strength in the left lower extremity.  A neurological examination at that time revealed decreased sensation in the left lower extremity dermatomes at L4 and L5, as well as diminished motor strength findings in both lower extremities.  Deep tendon reflexes were diminished in the Achilles bilaterally.  The Veteran was referred to a private neurologist, Dr. J.P.P. for further evaluation and treatment.

In his initial visit with Dr. J.P.P. in October 2009, the Veteran reported that the pain in his low back and left leg was constant and progressively worsening.  He stated that these symptoms were aggravated by bending, lifting, prolonged standing, and walking long distances.  Contrary to earlier treatment records, he denied having any right leg weakness or paresthesias.  A neurological examination at that time was again positive for the absence of patellar or ankle reflexes in both lower extremities.  Diagnosed lumbosacral disc herniation and radiculopathy.  Follow-up treatment records from April 2010 reflect that the Veteran became increasingly symptomatic, although specific symptoms are not expressed in the record.  An April 2010 letter from Dr. J.P.P. reflects that the Veteran was being scheduled for back surgery and that he was expected to be disabled for eight months after surgery.  On May 17, 2010, the Veteran underwent a lumbar laminectomy and fusion from the L4 through S1 levels of the spine.

With respect to the staged period prior to May 17, 2010, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  In this regard, thoracolumbar range of motion testing performed over the course of this period demonstrates some loss of thoracolumbar motion but does not reflect forward flexion that is limited to 30 degrees or less, as required for the next higher rating for this staged period under the General Spine Rating Formula.  As noted above, range of motion testing performed at his April 2005, August 2006, September 2008, and July 2009 VA examinations revealed thoracolumbar flexion of 70 degrees, 90 degrees, 60 degrees, and 40 degrees respectively.

VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the application of the criteria under the General Spine Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  The Board recognizes that pain and fatigue was reported by the Veteran after repetitive thoracolumbar motion performed at his VA examinations.  Nonetheless, given the extent of thoracolumbar flexion demonstrated by the Veteran at his April 2005, August 2006, and September 2008 VA examinations, the overall level of disability shown at those examinations is not commensurate to a loss of flexion to 30 degrees or less, even after taking reported pain and fatigue into consideration.  With respect to the Veteran's thoracolumbar flexion limited to 40 degrees demonstrated during his July 2009 VA examination, the Board once again acknowledges that the Veteran reported pain beginning at 20 degrees on flexion.  Nonetheless, the July 2009 VA examiner expressly notes that this reported pain did not result in further loss of thoracolumbar flexion, even after repetitive motion.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a disability rating in excess of 20 percent may not be granted, under the General Spine Rating Formula, on the basis of restricted thoracolumbar motion for any period of time prior to May 17, 2010.

Moreover, the post-service treatment notes, multiple x-ray and MRI studies, and the aforementioned VA examination reports simply do not reflect or suggest any objective findings of ankylosis in the spine.  Hence, a disability rating higher than 20 percent also cannot be granted under the General Spine Rating Formula on the basis of ankylosis for any period before May 17, 2010. 

The Board also has considered whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating, pursuant to Note (1) of the General Spine Rating Formula.  As noted above, however, the Veteran has already been awarded service connection for radiculopathies in his lower extremities, effective from November 18, 2004.  There is no indication that the Veteran is seeking a higher rating for either disability, nor is there evidence showing the presence of any other neurological manifestations that are attributable to the Veteran's lumbar spine disability.

Turning to the Formula for Rating IVDS on the basis of incapacitating episodes, the evidence pertinent to this staged period reflect constant and chronic disc problems marked by IVDS, as noted in the April 2005 and September 2008 VA examination reports.  Although the Veteran reported, at his October 2010 VA examination, that he had been placed on bed rest several times prior to his work-related aggravation in April 2009, he also acknowledged at the same examination that he had never been prescribed decreased activity until after his May 2010 surgery.  Indeed, a review of the records pertinent to this staged period does not reflect any evidence of any incapacitating periods marked by prescribed bed rest.  In this regard, neither the post-service treatment records, prescription notes, nor the April 2005, August 2006, September 2008, July 2009 VA examination reports mention any documented or reported periods of physician prescribed bed rest.  Accordingly, a disability rating in excess of 20 percent for the Veteran's lumbar spine disability is also not warranted under the Formula for Rating IVDS.

B.  From August 1, 2010 through October 4, 2011

As noted above, a July 2010 rating decision granted a temporary 100 percent rating for a period of convalescence following the Veteran's May 17, 2010 lumbar spine surgery, from May 17, 2010 to July 31, 2010.

In an August 2010 letter, Dr. J.P.P. expresses that the Veteran reported resolution of his pre-operative symptoms during a July 2010 treatment visit.  An August 2010 treatment record continues to reflect reported improvement in the Veteran's symptoms.

The Veteran was afforded an October 2010 VA neurological examination.  Contrary to statements previously made over the course of his lengthy treatment, the Veteran reported at that time that he had been placed on bed rest several times before April 2009 and that he was placed on light duty work for a week in April 2009.  Although the Veteran stated that he was inactive due to pain, he admitted that a physician did not prescribe decreased activity until after his May 2010 surgery.  Concerning his current symptoms, he reported ongoing low back pain that required treatment via heating pad, exercise, a back brace, and a magnetic stimulator.  He denied, however, experiencing any flare-ups or incapacitating episodes since his surgery.  The Veteran described his pain symptoms as being intermittent and occurring 12 times per day and lasting periods of five to ten minutes.  According to the Veteran, when present, his pain was shooting into his bilateral groin and anterior thigh and posterior left calf.  Additionally, the Veteran reported a pins and needles sensation in the plantar surface of his left foot and the second and third toes as well as "lightning bolt" muscle pains in his right lower extremity.

On examination, the Veteran demonstrated a wide-based and antalgic gait.  He remained unable to walk on heels or toes.  Tandem gait exercises indicated good foot placement with assistance, albeit with some trunk instability.  Neurologically, deep tendon reflexes were absent in both ankles.  Sensation was diminished to fine touch, pinprick, cold, and vibration in both lower extremities.  Motor strength testing of the lower extremities also showed diminished findings; however, the examiner noted that the Veteran did not give full effort secondary to reported pain.

Overall, the examiner concluded that the Veteran had been free of incapacitating flareups since his May 2010 surgery.  The examiner also noted that motor examination was unreliable due to a variable lack of full effort on the part of the Veteran.  The examiner opined further that the Veteran's reported pain does not fully explain the variability in the Veteran's effort during examination in that the Veteran was able to use his hip flexors fairly well during gait testing.  The examiner notes that despite observed use of the hips during walking, during formal testing of the hip flexors, the Veteran stated that he was unable to flex his hips at all and initially made no effort to do so.  According to the examiner subsequent efforts by the Veteran remained submaximal and variable.  The examiner noted further that the Veteran required high levels of encouragement to put forth a significant effort, and became increasingly irritable during the course of the formal examination.

With regard to the Veteran's neurological symptoms, the examiner opined that sensory deficits shown during the examination likely represent a combination of peripheral nerve compression injuries, peripheral neuropathy, and some post-surgical changes.  The examiner noted that the Veteran has several risk factors for peripheral neuropathy, including hypertension, hypercholesterolemia, and tobacco use.

In an August 2011 statement, the Veteran asserted that physical therapy after surgery was not started until October 2010 and that he did not return to work until December 2010 when he was cleared to do so by Dr. J.P.P. and his treating VA physician, Dr. M.

The Board also finds that the Veteran is not entitled to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period from August 1, 2010 to October 4, 2011.

The evidence relevant to this period does not reflect any thoracolumbar range of motion findings that may be used for application of the General Spine Rating Formula.  In this regard, however, the Board notes that the treatment records during this period do not reflect any subjective complaints or objective indications of lost thoracolumbar  motion.  Similarly, neither the treatment records nor the October 2010 VA neurological examination report indicate the presence of any ankylosis in the spine.  Accordingly, the Board does not find any basis for awarding a rating in excess of 20 percent for the Veteran's lumbar spine disability under the General Spine Rating Formula.

Pertinent to this period, the Board notes again that the Veteran has already been assigned ratings for radiclopathies in both lower extremities, and that he does not now contest those ratings.  Once again, the evidence pertinent to this staged period does not indicate the presence of any other neurological manifestations that are related to the Veteran's lumbar spine disability.  For these reasons, the Board finds that Note (1) under the General Spine Rating Formula is also not for application for this staged period.

Moreover, the Board notes that the evidence pertinent to this staged period does not indicate any periods of incapacitating episodes marked by prescribed bed rest.  Post-surgical treatment records from August 2010 show that the Veteran experienced general improvement of his pre-operative symptoms with only residual pain and paresthesias.  Moreover, the Veteran denied any new or additional post-surgical symptoms.  In an August 2010 letter, Dr. J.P.P. remarked that the Veteran's post-surgical prognosis was good and that the Veteran would be able to begin physical therapy in four to six weeks.  Overall, given the extent of improvement in the Veteran's symptoms and the absence of new or additional symptoms, the treatment records relevant to this staged period do not appear to indicate symptomatology that would have necessitated any prescribed bed rest.  For these reasons, the Board also finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is also not warranted for this period under the Formula for Rating IVDS.

C.  From October 5, 2011

At an October 2011 VA examination, the Veteran reported ongoing low back pain.  He continued to deny any specific flare-ups in his symptoms.  On examination, he demonstrated thoracolumbar motion included flexion to 25 degrees with pain reported at the end of motion, extension to 5 degrees with pain reported at the end of motion, bilateral lateral flexion to 10 degrees with pain reported at the end of motion, and bilateral rotation to 10 degrees with pain at the end of motion.  Repetitive motion revealed an additional loss of 5 degrees of flexion secondary to incoordination, pain, deformity, instability of station, disturbance of locomotion, and stiffness.  Additional symptoms of localized tenderness, abnormal gait, abnormal spine contour, and guarding were noted by the examiner.  May 2011 x-rays reviewed and confirmed as showing minimal degenerative disc disease of the mid and lower thoracic spine.  Functionally, the examiner opined that the Veteran's symptoms restricted the Veteran to standing and walking for 15 minutes, and in that regard, impacted his ability to work.

The Board also finds that the Veteran is not entitled to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine from October 5, 2011.

Under the General Spine Rating Formula, a rating higher than 40 percent may not be assigned for the staged period at issue unless the evidence shows that the spine disability in question has resulted in ankylosis.  In this case, ankylosis is not noted in the October 2011 VA examination report, nor is there other evidence of record which indicates any findings consistent with the presence of ankylosis.  In the absence of such evidence, a rating higher than 40 percent may not be assigned under the General Spine Rating Formula.

Again, and as noted above, ratings for radiculopathies in both lower extremities have already been assigned and the Veteran does not contest those ratings.  The evidence pertinent to this staged period also does not indicate any additional neurological manifestations that are related to the Veteran's lumbar spine disability.  For these reasons, the Board finds that Note (1) under the General Spine Rating Formula is also not for application for this staged period.

Similarly, a rating higher than 40 percent is assigned pursuant to the Formula for Rating IVDS only upon a showing that the IVDS necessitated incapacitating episodes, marked by physician prescribed bed rest, of at least six weeks over the preceding 12 months.  As noted in the October 2011 VA examination report, the examiner determined that the Veteran's IVDS had been manifested by incapacitating episodes lasting at least two weeks but less than four weeks.  Parenthetically, the Board points out again that a review of the entire record does not indicate any periods of physician prescribed bed rest, nor does the examiner point to any evidence in the record indicating prescribed bed rest.  Accordingly, the examiner's conclusion as to the occurrence and duration of incapacitating episodes appear to be based upon the Veteran's subjectively reported medical history.  Nonetheless, even accepting the Veteran's assertions of prescribed bed rest and incapacitating episodes, the reported duration of incapacitating episodes does not rise to the level required for a rating in excess of 40 percent under the Formula for Rating IVDS.


D.  All Periods

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing, at any point pertinent to this appeal, that the Veteran's service-connected lumbar spine disability reflects so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis (cited in the March 2006 SOC and the February 2012 SSOC).  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration for all time periods relevant to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment, should the disability worsen.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating pf the disability under consideration, pursuant to Hart, and that ratings for degenerative disc disease of the lumbar spine in excess of 20 percent prior to May 17, 2010 and from August 1, 2010 to October 4, 2011, and in excess of 40 percent from October 5, 2011, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the Veteran's lumbar spine disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 59, 53- 56 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), prior to May 17, 2010, is denied.

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from August 1, 2010 to October 4, 2011, is denied.

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from October 5, 2011, is denied.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The Board notes that, under the applicable criteria, TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2011). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

Here, the Veteran's highest rated disability is the 40 percent rating assigned for degenerative disc disease of the lumbar spine, effective from October 5, 2011, and his combined evaluation for all service-connected disabilities is 60 percent.  Consequently, the percentage requirements of 4.16(a) are not met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.

The Board notes that an application for a TDIU was initially received from the Veteran in May 2006.  This claim for a TDIU was denied in a November 2006 rating decision.  Although the Veteran did not appeal the denial of a TDIU, subsequent to this denial, however, VA received additional evidence which suggests that the Veteran has experienced periods of unemployability and/or marginal employment due to symptoms related to his lumbar spine disability and associated radiculopathies in the bilateral lower extremities.  In this regard, in a June 2009 statement, the Veteran asserted that he had been unable to work since April 2009.  In a subsequent August 2011 statement, he reported that he did not return to work until December 2010, thus suggesting that he was unemployable over the period from April 2009 to December 2010.  In a February 2012 statement, he states further that he held "temporary jobs" over the period from 2002 to December 2010.  Although he indicates that he is currently employed, he states that he has missed excessive time from his current job, where he has worked for "a little over a year." 

Given the above, the Board finds that, on these facts, a new claim for a TDIU is essentially a component of the claims for higher ratings on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated the new claim for TDIU due to service connected lumbar spine disability and associated radiculopathy of each lower extremity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU due to the noted disabilities, and completing the other actions noted below, adjudicate the claim-to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran opportunity to provide information and/or evidence pertinent to the claim for a TDIU due to service connected lumbar spine disability and associated radiculopathies of the lower extremities.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also explain how to establish entitlement to a TDIU due to service connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) .

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The action identified herein is consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected degenerative disc disease of the lumbar spine and associated radiculopathy of each lower extremity.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal.

The RO's letter should specifically explain how to establish entitlement to a TDIU due to service connected lumbar spine disability and associated radiculopathy of the right and left lower extremities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) . The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining additional evidence identified by following current procedures set forth in 38 C.F.R. § 3.159 . All records and responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall, 11 Vet. App. at 268.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU due to service connected lumbar spine disability and associated radiculopathy of each lower extremity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered-in particular, 38 C.F.R. § 4.16(b)-along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109   (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


